J-S47045-16


NON -PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
IN RE: ESTATE AND TRUST OF MARTHA                     IN THE SUPERIOR COURT OF
ANNE LIVERANT, DECEASED                                     PENNSYLVANIA



APPEAL OF: JOHN R. GAILEY, III, JEAN
SCOTT FRIEND, KATE KAMINSKI,
BENEFICIARIES
                                                          No. 2243 MDA 2015


               Appeal from the Order Entered November 23, 2015
                 In the Court of Common Pleas of York County
                      Orphans' Court at No(s): 6701 -0694


BEFORE:   SHOGAN, J., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY LAZARUS, J.:                           FILED NOVEMBER 08, 2016

     John R. Galley,     III,   Jean Scott Friend, and Kate Kaminski (collectively,

"Beneficiaries ") appeal from the order entered in the Court of Common Pleas

of York County, imposing        a   temporary stay on proceedings   in   the underlying

litigation surrounding the Estate and Trust of Martha Anne Liverant,

Deceased. Upon careful review, we quash the appeal.

     This case involves         a   trust, the primary asset of which      is a   villa in

Jamaica valued at approximately $1.5 million.          Litigation in this matter has

been ongoing for years and has involved, inter a /ia, the removal and

surcharge of   a   prior trustee. Currently, there are before the Orphans' Court

numerous outstanding petitions and motions, as well as objections to the

second and final account of the now - removed successor trustee.
J-S47045-16



      On November 23, 2015, at the request of counsel             for the Beneficiaries,

the Honorable John S. Kennedy convened            a   status hearing. At the hearing,

the court focused on the status of the Jamaican property, which the trustee,

Lawrence G. Frank, Esquire       ( "Trustee "),   seeks to liquidate.       Before the

property may be sold, however, the title must be cleared, as numerous

record co- owners have died. Trustee and Glenn C. Vaughn, Esquire, counsel

for the Beneficiaries, updated the court on their joint efforts to resolve the

title issues and, ultimately, list the property for sale.             Attorney Vaughn

advised the court that, due to the vagaries of the Jamaican legal system, it

could take anywhere from six months to seventeen years to clear the title.

The court, concerned that maintenance on the Jamaican property, coupled

with ongoing litigation, was depleting the trust corpus, informed counsel that

he intended to place a moratorium on the filing of          further pleadings pending
liquidation of the Jamaican real estate.          There were no objections to the

court's proposal, although counsel requested that the court rule on matters

currently pending and ripe for disposition. By order filed December 9, 2015,

the court "instructed all counsel to cease the filing of any legal paperwork in

an effort to keep attorney fees at a minimum, and once we have liquidated

the assets, then we can finish up the legal issues and determine how the

proceeds should be distributed." Orphans' Court Order, 12/9/15, at 3.

      On December 21, 2015, Beneficiaries filed a notice of appeal to this

Court, followed by   a   court -ordered Pa.R.A.P. 1925(b) statement of errors

complained of on appeal. Judge Kennedy did not file           a   Rule 1925(a) opinion.

                                       -2-
J-S47045-16



      On appeal, Beneficiaries raise the following issues               for our review:

      1.    Whether in an ongoing trust administration an Orphans'
      Court can, sua sponte, impose a moratorium on any filings
      relating to pending and future proceedings and bar recourse to
      judicial relief?
      2. Whether the collateral order of the Orphans' Court "to cease
      the filing of any legal paperwork" indefinitely is immediately
      appealable under Pa.R.A.P. 313?

Brief of Appellants, at 5.

      Because Beneficiaries' second claim implicates our jurisdiction to hear

this matter, we will address that claim first.'           Beneficiaries assert that the

order in question     is a   collateral order under Pa.R.A.P. 313 and, therefore, is

immediately appealable. We disagree and quash the appeal.

      In general, an appeal must be taken from                 a   final order.   In re Estate
of Cherwinski,        856 A.2d 165, 166 (Pa. Super. 2004); Pa.R.A.P. 341.

Under Rule 341, an order is final if it disposes of all claims and all parties, is

explicitly defined as    a   final order by statute, or   is   certified as   a   final order by

the trial court or other reviewing body.            Pa.R.A.P. 341.            In proceedings

involving   a   decedent's estate, generally the confirmation of the final account

of the personal representative represents the final order. Cherwinski, 856
A.2d at 166.


' We note that this Court issued a rule, directed to Beneficiaries, to show
cause why the appeal should not be quashed as having been taken from an
order that is interlocutory and not appealable.         Beneficiaries timely
responded to that rule and, by order dated February 5, 2016, the show
cause order was discharged and the appealability issue referred to the panel.


                                           -3
J-S47045-16



         Here,   however, we are confronted with an order that places                  a

temporary stay on the proceedings, pending the liquidation of the main trust

asset.     "An order issuing   a   stay within an action or proceeding is usually

considered interlocutory and not appealable[.]" Spanier v. Freeh, 95 A.3d
342, 345 (Pa. Super. 2014). Accordingly, Beneficiaries invoke the collateral

order doctrine governing appeals of interlocutory orders, set forth at Rule

313.

         Rule 313 provides as follows:

          (a) General rule. An appeal may be taken as of right from         a
         collateral order of an administrative agency or lower court.
           (b) Definition. A collateral order is an order separable from and
         collateral to the main cause of action where the right involved is
         too important to be denied review and the question presented is
         such that if review is postponed until final judgment in the case,
         the claim will be irreparably lost.
Pa.R.A.P. 313.      Where an order satisfies the three -pronged test under Rule

313(b), we may exercise appellate jurisdiction even though the order            is   not

final.

         The Pennsylvania Supreme Court has stated that the collateral order

doctrine    is   to be construed narrowly.      Rae v. Pennsylvania Funeral

Directors Ass'n, 977 A.2d 1121, 1126          (Pa. 2009).   Absent the satisfaction

of all three prongs of the collateral order test, this Court has no jurisdiction

to consider an appeal of an otherwise non -final order. Spanier, 95 A.3d at

345.




                                         -4
J-S47045-16



      We begin with separability, the first prong of the collateral order

doctrine. Our Supreme Court has noted that:

      a  claim is sufficiently separate from the underlying issues for
      purposes of collateral order review if it is conceptually distinct
      from the merits of the plaintiff[']s claim, that is, where even if
      practically intertwined with the merits, it nonetheless raises a
      question that is significantly different from the questions
      underlying plaintiff's claim on the merits.
Pridgen v. Parker Hannifin Corp., 905 A.2d 422, 433               (Pa. 2006) (internal

quotation marks and citation omitted). An appeal from an order to stay civil

proceedings can be heard without reaching the merits of the underlying

claim. See Sew Clean Drycleaners & Launders, Inc. v. Dress                        for
Success Cleaners, Inc., 903 A.2d 1254, 1258 (Pa. Super. 2006). Here, the
issue of the Orphans' Court's decision to stay proceedings pending the sale

of the Jamaican property can be decided without reaching the underlying

merits of the matter.           Accordingly, the separability prong of the collateral

order doctrine   is   satisfied.

      The second prong requires            a    showing by the Beneficiaries that the

right involved   is   too important to be denied review.       In order to satisfy the

importance prong, it       is   not sufficient that the issue in question be important

to the particular parties. Spanier, 95 A.3d at 346.            Rather, the issue must

involve rights deeply rooted in public policy going beyond the particular

litigation at hand.       Id.      An issue is important if the interests that would

potentially go unprotected without immediate appellate review of that issue

are significant relative to the efficiency interests sought to be advanced by


                                               -5
J-S47045-16



adherence to the final judgment rule. Ben v. Schwartz, 729 A.2d 547, 552

(Pa. 1999) (citation      omitted).

        Here, the right asserted by the Beneficiaries is framed as one of

constitutional due process.                Specifically, Beneficiaries argue that "the

counsel fees and other sums [they] could recover, for themselves and for

the trust, but for the ban on filings, are of sufficient magnitude to violate

due process if [Beneficiaries] are foreclosed from recovering them for                             a

period of years."         Brief of Appellants, at 27 -28.              They assert that "justice

delayed is justice denied."         Id. at   13.

        Appellee     counters that the Orphans'                  Court's order was "not            a

permanent denial of redress, but simply                 a   temporary suspension of all filings

in   the matter    ...   simply done to preserve the assets of the Estate." Brief of

Appellee, at 16.          Appellee argues that the order does not permanently

deprive     Beneficiaries      of       access     to   the    court     and,   accordingly,     no

constitutional rights are at issue.

        The Pennsylvania Constitution provides that "every man                     ... shall   have

...    right and justice administered without sale, denial or delay."                 Pa.   Const.,

Article I, Section 11.       The right to have justice administered without delay is

a    fundamental right which should not be infringed unless no other course                       is

reasonably possible. Exton Drive -In, Inc. v. Home Indem. Co., 261 A.2d
319, 323 (Pa. 1969), citing         Kelly    v.   Brenner, 175 A. 845 (Pa. 1934).         Here,

the court's order has the effect of delaying resolution of numerous matters

indefinitely   -   possibly for     a   period of seventeen years           -   while the trustee

                                                  -6-
J-S47045-16



and counsel attempt to clear title to and dispose of property in                   a    foreign

country. Based upon the accounts given by counsel of their efforts thus far,

doing so will be no easy task. By placing the York County case on indefinite

hold, the court has essentially placed the case in limbo, subject to the

vagaries of the Jamaican judicial system.               Under the circumstances present

here, the Beneficiaries' right to have their claims adjudicated in                  a   timely
manner    is    too important to be denied review.          Accordingly, we find that the

second prong of the collateral order doctrine has been satisfied.

        The         third   prong   of the   collateral    order doctrine    requires      the

Beneficiaries to demonstrate that their claim would be irrevocably lost if

review were postponed. "To satisfy this element, an issue must actually be

lost if review is postponed. Orders that make                a   trial inconvenient for one

party or introduce potential inefficiencies, including post -trial appeals of

orders and subsequent retrials, are not considered as irreparably lost."

Graziani       v.   Randolph, 856 A.2d 1212, 1225 (Pa. Super. 2004).

        Beneficiaries provide scant argument or analysis specific to the third

prong in their appellate brief.         While it is undeniable that the court's action

has the effect of delaying resolution of the open matters in this case,

Beneficiaries have failed to demonstrate that their claims will be irreparably

lost.   In fact, Beneficiaries allege that all of the matters pending before the

court are ripe for disposition.         If that   is   the case, then no further action      is

required by the parties, nor are additional proceedings necessary. Evidence

will not be lost and witnesses' fading memories will not have                 a   deleterious

                                              -7-
J-S47045-16



effect on Beneficiaries' ability to present their case.     Indeed, the court

indicated its willingness to review pending matters and rule on those that it

could resolve without causing the trust to incur additional litigation - related

expenses. Moreover, at the status hearing, the court volunteered to attempt

to expedite resolution of the real estate issue by contacting the Jamaican

judiciary to seek guidance, with the parties' permission. While the resolution
of Beneficiaries' claims has been delayed, the claims have not been

irreparably lost. Graziani, supra. Accordingly, Beneficiaries have failed to

satisfy the third prong of the collateral order doctrine and the appeal must

be quashed.

      Appeal quashed.

Judgment Entered.




J:seph    Seletyn,
         D.
Prothonotary


Date: 11/8/2016




                                     -8